Cite as 28 I&N Dec. 388 (BIA 2021)                                 Interim Decision #4028




       Matter of Josefina ARAMBULA-BRAVO, Respondent

                            Decided September 23, 2021

                           U.S. Department of Justice
                    Executive Office for Immigration Review
                        Board of Immigration Appeals

(1) A Notice to Appear that does not specify the time and place of a respondent’s initial
   removal hearing does not deprive the Immigration Judge of jurisdiction over the
   respondent’s removal proceedings. Pereira v. Sessions, 138 S. Ct. 2105 (2018),
   and Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), distinguished; Matter of
   Bermudez-Cota, 27 I&N Dec. 441 (BIA 2018), and Matter of Rosales Vargas and
   Rosales Rosales, 27 I&N Dec. 745 (BIA 2020), followed.
(2) A Notice to Appear that lacks the time and place of a respondent’s initial removal
   hearing constitutes a “charging document” as defined in 8 C.F.R. § 1003.13 (2021), and
   is sufficient to terminate a noncitizen’s grant of parole under 8 C.F.R. § 212.5(e)(2)(i)
   (2021).
FOR RESPONDENT: Murray D. Hilts, Esquire, San Diego, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: David A. Landau, Senior
Litigation Coordinator
BEFORE: Board Panel: PETTY and MAHTABFAR, Appellate Immigration Judges;
GELLER, Temporary Appellate Immigration Judge.
PETTY, Appellate Immigration Judge:


   In a decision dated June 19, 2018, the Immigration Judge found the
respondent removable as charged and denied her applications for relief. The
respondent has appealed from this decision. She contends that because the
Notice to Appear (“NTA”) initiating removal proceedings against her did not
identify the time and place of her initial removal hearing, it was insufficient
both to vest the Immigration Court with jurisdiction and to terminate her
parole. We requested and received supplemental briefs from the parties and
amici curiae. 1 The respondent’s appeal will be dismissed.

              I. FACTUAL AND PROCEDURAL HISTORY
   The respondent, a native and citizen of Mexico, has twice been previously
removed under a different name and Alien Registration Number. Following
a September 2008 arrest for unlawfully transporting noncitizens into the
United States in violation of sections 274(a)(1)(A)(ii) and (v)(II) of the
1
   We grant the respondent’s motion to accept her late-filed supplemental brief. We
acknowledge with appreciation the briefs submitted by the parties and amici.

                                           388
Cite as 28 I&N Dec. 388 (BIA 2021)                        Interim Decision #4028




Immigration and Nationality Act, 8 U.S.C. §§ 1324(a)(1)(A)(ii), (v)(II)
(2006), the respondent was granted parole on October 23, 2009, expiring on
April 20, 2010. Within days of sentencing, on February 12, 2010, the
Department of Homeland Security (“DHS”) served her with an NTA. The
NTA ordered the respondent to appear before an Immigration Judge at a time
and date “to be set.” Six days later, a notice of hearing was mailed to the
respondent, providing her with the time, date, and place of her initial removal
hearing, at which she appeared.
    The Immigration Judge held that the respondent’s parole terminated upon
service of the NTA, rendering her removable as charged under section
212(a)(6)(A)(i) of the Act, 8 U.S.C. § 1182(a)(6)(A)(i) (2018), as a
noncitizen present in the United States without being admitted or paroled, or
who arrived in the United States at any time or place other than as designated
by the Attorney General. The Immigration Judge then concluded that the
respondent’s criminal conviction was an aggravated felony, which rendered
her ineligible for cancellation of removal and voluntary departure.
See sections 240A(b)(1)(C), 240B(b)(1)(C) of the Act, 8 U.S.C.
§§ 1229b(b)(1)(C), 1229c(b)(1)(C) (2018); see also section 237(a)(2)(A)(iii)
of the Act, 8 U.S.C. § 1227(a)(2)(A)(iii). The Immigration Judge also
determined that she was ineligible for adjustment of status because she was
inadmissible to the United States. See section 245(a)(2) of the Act, 8 U.S.C.
§ 1255(a)(2) (2018). This appeal followed.
    Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), the respondent
contends that because her NTA did not designate the time and place of her
initial removal hearing, it was insufficient to vest the Immigration Court with
jurisdiction. She also submits that because, under Pereira, the NTA could
not trigger the “stop-time” rule under section 240A(d)(1) of the Act for the
purposes of cancellation of removal, it likewise could not terminate her
parole. The respondent, therefore, maintains that she is not inadmissible as
charged under section 212(a)(6)(A)(i) of the Act and that she is eligible for
cancellation of removal, adjustment of status, and voluntary departure. We
review these issues of jurisdiction, removability, and the respondent’s
eligibility for the requested relief de novo. See 8 C.F.R. § 1003.1(d)(3)(ii)
(2021). For the reasons set forth below, we affirm the Immigration Judge’s
decision.

                              II. DISCUSSION
                                A. Jurisdiction

    We reject the respondent’s assertion that the Immigration Court lacked
jurisdiction over her removal proceedings under Pereira because she was
served with an NTA that did not include the time and place of her initial
removal hearing. In Pereira, the Supreme Court emphasized the narrowness
of its holding, which stated that “[a] putative notice to appear that fails to

                                     389
Cite as 28 I&N Dec. 388 (BIA 2021)                                   Interim Decision #4028




designate the specific time or place of [a] noncitizen’s removal [hearing] is
not a ‘notice to appear under [section 239(a) of the Act, 8 U.S.C. § 1229(a)
(2018),]’ and so does not trigger the stop-time rule” for terminating a
noncitizen’s continuous physical presence for purposes of cancellation of
removal. Pereira, 138 S. Ct. at 2114–15 (quoting section 240A(d)(1) of the
Act).
    We explained in Matter of Bermudez-Cota, 27 I&N Dec. 441, 443 (BIA
2018), that the “narrow” holding of Pereira specifically related to the
“stop-time” rule, and we observed that “the Court did not purport to
invalidate the [noncitizen’s] underlying removal proceedings or suggest that
proceedings should be terminated.” We noted that while 8 C.F.R.
§ 1003.14(a) (2018) states that “[j]urisdiction vests . . . when a charging
document is filed,” the regulation did not specify what information must be
included in the “charging document” or mandate that the document specify
the time and place of the removal hearing before jurisdiction will vest. Id. at
444–45. Therefore, we held that an NTA that does not specify the time and
place of the initial removal hearing could be remedied by the service of a
subsequent notice of hearing and was sufficient to vest an Immigration Judge
with jurisdiction over the proceedings. Id. at 447.
    We further clarified in Matter of Rosales Vargas and Rosales Rosales,
27 I&N Dec. 745, 751–52 (BIA 2020), that certain rules regarding the
initiation of proceedings in 8 C.F.R. § 1003.14 are “claim-processing” rules
that do not implicate the subject matter jurisdiction of the Immigration Court.
Specifically, we explained that an NTA that does not include the address of
the Immigration Court where the DHS will file the charging document as
required by 8 C.F.R. § 1003.15(b)(6) (2020), or include a certificate of
service indicating the Immigration Court in which the charging document is
filed as required by 8 C.F.R. § 1003.14(a), still vests the Immigration Court
with subject matter jurisdiction. Id. at 753.
    The United States Court of Appeals for the Ninth Circuit, in
whose jurisdiction this case arises, has deferred to the Board’s
interpretation in Matter of Bermudez-Cota and its progeny.                 See
Aguilar Fermin v. Barr, 958 F.3d 887, 893–95 (9th Cir. 2020)
(agreeing with Matter of Rosales Vargas and Rosales Rosales and
holding that an NTA that does not include the time, date, or place of the
removal hearing does not deprive the Immigration Court of jurisdiction);
Karingithi v. Whitaker, 913 F.3d 1158, 1161-62 (9th Cir. 2019) (deferring to
Matter of Bermudez-Cota and holding that the Immigration Judge had
jurisdiction even though the NTA did not specify the time and date of the
removal proceedings). 2 Recently, the Ninth Circuit plainly stated in

2
   The respondent argues the facts of her case are distinguishable from Karingithi because
the Ninth Circuit did not address the issue of an NTA that lacked the location of the hearing.
However, we note that the respondent’s NTA, like the NTA in Karingithi, included the
Immigration Court’s address.

                                            390
Cite as 28 I&N Dec. 388 (BIA 2021)                        Interim Decision #4028




United States v. Bastide-Hernandez, 3 F.4th 1193, 1196 (9th Cir. 2021), that
the Immigration Court’s jurisdiction “vests upon the filing of an NTA, even
one that does not at that time inform the alien of the time, date, and location
of the hearing.”
    While this appeal was pending, the Supreme Court issued Niz-Chavez
v. Garland, 141 S. Ct. 1474 (2021). Several of the amici contend that,
in light of Niz-Chavez, our decisions in Matter of Bermudez-Cota and
Matter of Rosales Vargas and Rosales Rosales can no longer stand. We
disagree.
    Nothing in Niz-Chavez requires a different result. That case addressed
whether an NTA that is deficient under Pereira for purposes of the stop-time
rule can be cured by the subsequent service of a hearing notice that provides
the required information. Niz-Chavez, 141 S. Ct. at 1479 (addressing “[w]hat
qualifies as a notice to appear sufficient to trigger the stop-time rule?”). But
neither Pereira nor Niz-Chavez purport to require termination of removal
proceedings for lack of jurisdiction based on the absence of information
required under section 239(a) of the Act. Like Pereira, Niz-Chavez addresses
only the applicability of the stop-time rule—it is “the next chapter in the same
story.” Id. at 1479 (addressing whether “the government must issue a single
and comprehensive notice before it can trigger the stop-time rule.”)
(emphasis added).
    The only question addressed by Niz-Chavez—whether an NTA that is
statutorily deficient for purposes of the stop-time rule can be cured by the
subsequent service of a notice containing the required information—is
immaterial to jurisdiction. The absence of the information required
by section 239(a) is not a “jurisdictional defect.” United States v.
Lira-Ramirez, 951 F.3d 1258, 1260 (10th Cir. 2020); see also Matter of
Bermudez-Cota, 27 I&N Dec. at 441, 444–45; Matter of Rosales Vargas and
Rosales Rosales, 27 I&N Dec. at 751–53 (holding that the absence of the
location of the Immigration Court in an NTA does not deprive the
Immigration Judge of jurisdiction). Every court of appeals to have
considered the question has joined the “unanimous chorus” that an NTA that
lacks information required by section 239(a) of the Act is sufficient to vest
the Immigration Court with subject matter jurisdiction. Ali v. Barr, 924 F.3d
983, 986 (8th Cir. 2019); see also Gonçalves Pontes v. Barr, 938 F.3d 1, 5–7
(1st Cir. 2019); Banegas-Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir.
2019); Nkomo v. Att’y Gen. of U.S., 930 F.3d 129, 133–34 (3d Cir. 2019);
United States v. Cortez, 930 F.3d 350, 358–62 (4th Cir. 2019);
Maniar v. Garland, 998 F.3d 235, 242 (5th Cir. 2021); Santos-Santos v.
Barr, 917 F.3d 486, 489–91 (6th Cir. 2019); Ortiz-Santiago v. Barr,
924 F.3d 956, 958, 962–64 (7th Cir. 2019); Karingithi, 913 F.3d at
1161–62; Lopez-Munoz v. Barr, 941 F.3d 1013, 1015–18 (10th Cir. 2019);




                                      391
Cite as 28 I&N Dec. 388 (BIA 2021)                                Interim Decision #4028




Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1153–57 (11th Cir. 2019).3
Several courts have reaffirmed these holdings following Niz-Chavez. See
Bastide-Hernandez, 3 F.4th at 1196; Tino v. Garland, No. 20-3508, 2021 WL
4256185, at *1 n.2 (8th Cir. Sept. 20, 2021) (agreeing with Maniar and
holding that Niz-Chavez did not disturb is prior holding that Pereira did not
affect jurisdiction); De La Rosa v. Garland, 2 F.4th 685, 687 (7th Cir. 2021)
(acknowledging that the time and place of the hearing “requirements are not
jurisdictional”); Maniar, 988 F.3d at 242.
    Niz-Chavez concerns only whether an NTA that is insufficient to stop
time under Pereira can be remedied by service of a subsequent document.
Thus, application of Niz-Chavez is limited to the types of relief implicated
by Pereira. See, e.g., Posos-Sanchez v. Garland, 3 F.4th 1176, 1184-86 (9th
Cir. 2021) (applying Pereira and Niz-Chavez to the stop-time rule for
voluntary departure).
    The respondent was personally served with an NTA and served 6 days
later with a hearing notice providing the time and place of her scheduled
hearing, for which she appeared. Following Matter of Bermudez-Cota and
for the reasons discussed above, we conclude that the Immigration Judge had
jurisdiction over these removal proceedings, and that Pereira does not
require termination. 4 See Matter of L-E-A-, 28 I&N Dec. 304, 306 n.3
(A.G. 2021) (concluding that “jurisdiction . . . [was] proper even though [the]
respondent’s charging document lacked certain information about the first
hearing”).

                              B. Termination of Parole

    The respondent asserts that because her NTA was deficient under
Pereira, it could not trigger the termination of her October 23, 2009, grant of
parole under 8 C.F.R. § 212.5(e)(2)(i) (2021). We disagree. Under 8 C.F.R.
§ 212.5(e)(2)(i), the service of a “charging document” on a noncitizen
constitutes “written notice of termination of parole.” A “charging document”
is defined in 8 C.F.R. § 1003.13 (2021) as “the written instrument which
initiates a proceeding before an Immigration Judge” and may include, among

3
   One amicus suggests, citing De La Rosa, that even if not jurisdictional, section 239(a)
of the Act is a mandatory claims-processing rule. As the respondent has not advanced an
argument concerning section 239(a) as a claims-processing rule, and neither timely
objected to the NTA nor claimed any prejudice caused by its omissions, we leave further
consideration of section 239(a) as a claims-processing rule for another day. See Matter of
O-R-E-, 28 I&N Dec. 330, 336 n.5 (BIA 2021) (noting that issues not raised on appeal are
deemed waived). Compare De La Rosa, 2 F.4th at 687–88, with B.R. v. Garland, 4 F.4th
783, 792-93 (9th Cir. 2021).
4
   To the extent the respondent relies on Lopez v. Barr, 925 F.3d 396 (9th Cir. 2019), this
case is no longer good law, as the Ninth Circuit granted rehearing en banc, Lopez v. Barr,
948 F.3d 989 (9th Cir. 2020), and subsequently remanded proceedings to the Board for
reconsideration in light of Niz-Chavez. Lopez v. Garland, 998 F.3d 851 (9th Cir. 2021).

                                           392
Cite as 28 I&N Dec. 388 (BIA 2021)                         Interim Decision #4028




other documents, an NTA. Because the definition of a “charging document”
does not specify compliance with the requirements of section 239(a) of the
Act, Pereira is inapplicable. Cf. Pereira, 138 S. Ct. at 2114 (“By expressly
referencing [section 239(a)], the statute specifies where to look to find out
what ‘notice to appear’ means.”). Therefore, the charging document in this
case—a putative NTA—was sufficient to terminate the respondent’s grant of
parole under 8 C.F.R. § 212.5(e)(2)(i).
    Both Pereira itself, and the Supreme Court’s recent decision in
Niz-Chavez, emphasize the centrality of a statutory reference to section
239(a) of the Act to Pereira’s holding. See, e.g., Pereira, 138 S. Ct. at 2114
(noting the time and place requirements of section 239(a)(1)(G)(1) of the Act
are triggered “[b]y expressly referencing [section 239(a)]” and thus the
statutory definition of an NTA). In Pereira, the Court concluded that the
statutory text of section 240A(d)(1) alone was sufficient to resolve the issue
because the plain language of the statute, which expressly references a notice
to appear under section 239(a) of the Act, clearly indicates that “to trigger
the stop-time rule, the [DHS] must serve a notice to appear that, at the very
least, ‘specif[ies]’ the ‘time and place’ of the removal proceedings,” as
required under section 239(a)(1)(G)(i) of the Act. Pereira v. Sessions, 138
S. Ct. at 2114 (second alteration in original) (citation omitted).
    Likewise, Niz-Chavez further addressed the requirements for an NTA to
terminate a period of continuous physical presence under section 240A(d)(1)
of the Act. The Court held that, to trigger the stop-time rule for the purposes
of cancellation of removal, an NTA must be a single document containing
all statutorily required information specified in section 239(a) of the Act,
including the time and place of the initial removal hearing. Niz-Chavez,
141 S. Ct. at 1480–84. Again, the Court’s analysis focused on the
interpretation of section 239(a) of the Act as referenced in, and in relation to,
section 240A(d)(1) of the Act. See id.
    In contrast, 8 C.F.R. § 1003.13 does not expressly reference section
239(a) of the Act. Rather, 8 C.F.R. § 1003.13 provides a definition of
“charging document” that, in addition to an NTA, includes an Order to Show
Cause, a Notice of Referral to Immigration Judge, and a Notice of Intention
to Rescind and Request for Hearing by Alien—none of which is subject to
section 239(a) of the Act, which governs only NTAs. See Niz-Chavez,
141 S. Ct. at 1484 (distinguishing Orders to Show Cause from NTAs and
explaining that the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996, Pub. L. No. 104-208, Div. C., § 304, 110 Stat.
3009-546, 3009-587 to 3009-588 (“IIRIRA”), changed the name and
required content of the charging document); Perez-Perez v. Wilkinson,
988 F.3d 371, 375 (7th Cir. 2021) (noting that Pereira does not apply to
pre-IIRIRA Orders to Show Cause because they are “governed by different
statutory requirements”). As Pereira does not apply to Orders to Show
Cause, it cannot apply wholesale to the broader category of “charging


                                      393
Cite as 28 I&N Dec. 388 (BIA 2021)                        Interim Decision #4028




documents” under 8 C.F.R. § 1003.13, which includes Orders to Show
Cause. See Perez-Perez, 988 F.3d at 375.
    If 8 C.F.R. § 1003.13, like the statutory provision at issue in Pereira,
referenced “a notice to appear under section 239(a),” then Pereira might
apply to termination of parole. See Posos-Sanchez, 3 F.4th at 1184–86
(applying Pereira and Niz-Chavez to voluntary departure based on an express
reference to section 239(a), and noting that “the Supreme Court has already
told us what Congress meant by ‘under section [239(a)]’” (quoting section
240A(d)(1)(A) of the Act)). The regulation governing termination of parole,
however, references only a “charging document.” 8 C.F.R. § 212.15(e)(2)(i).
Likewise, 8 C.F.R. § 1003.13 provides only that a “charging document”
includes a “Notice to Appear” without further modifying language or any
statutory reference. We have previously held that a putative NTA that lacks
information required by section 239(a) remains a “charging document” for
purposes of vesting jurisdiction in the Immigration Court under 8 C.F.R.
§ 1003.14(a). Matter of Bermudez-Cota, 27 I&N Dec. at 444–45
(citing 8 C.F.R. § 1003.14(a)); see also Matter of Rosales Vargas
and Rosales Rosales, 27 I&N Dec. at 748–49. Because both 8 C.F.R.
§ 1003.14(a) (discussing jurisdiction and commencement of proceedings)
and 8 C.F.R. § 212.5(e)(2)(i) (discussing termination of parole) refer to a
“charging document,” which is defined at 8 C.F.R. § 1003.13, we
now conclude that a putative NTA lacking the time and place of the initial
hearing similarly remains a “charging document” for purposes of terminating
parole.
    We recognize that the charging document at issue here is, in fact, an
NTA—as opposed to one of the other types of charging documents listed in
8 C.F.R. § 1003.13—and that an NTA has a statutory definition. See section
239(a) of the Act. But there is no reference to section 239(a) in 8 C.F.R.
§ 1003.13. For the reasons discussed below, we decline to assume an implicit
reference in the face of regulatory silence. See Gonçalves Pontes, 938 F.3d
at 5–7 (holding that the requirements of the section 239(a)(1)(G)(i) of the Act
do not apply to 8 C.F.R. § 1003.14 because the provisions “speak to different
audiences”); see also Ford Motor Credit Co. v. Milhollin, 444 U.S. 555, 565
(1980) (“[Regulatory] silence . . . may . . . betoken permission or, perhaps,
considered abstention from regulation. . . . Accordingly, caution must temper
judicial creativity in the face of legislative or regulatory silence.”). We
believe caution is warranted here.
    “[P]arole authority is . . . exercised exclusively by the DHS.” Matter of
Arrabally and Yerrabelly, 25 I&N Dec. 771, 777 n.5 (BIA 2012).
Immigration Judges possess no authority to review decisions granting,
denying, or terminating parole. See Torres v. Barr, 976 F.3d 918, 931–32
(9th Cir. 2020); Rodriguez v. Robbins, 715 F.3d 1127, 1144 (9th Cir. 2013)
(“The parole process is purely discretionary and its results are unreviewable
by [Immigration Judges].”). Furthermore, as termination of parole is
effective upon service of the notice of termination, no hearing is required.

                                     394
Cite as 28 I&N Dec. 388 (BIA 2021)                        Interim Decision #4028




See 8 C.F.R. § 212.5(e)(2)(i); Matter of Castillo-Padilla, 25 I&N Dec. 257,
261 (BIA 2010). Accordingly, notice of the time and place of an initial
removal hearing, while essential to the NTA’s function in commencing
removal proceedings, is not essential to the NTA’s function as a notice of
termination under 8 C.F.R. § 212.5(e)(2)(i). Cf. section 240(b)(5), 8 U.S.C.
§ 1229a(b)(5) (providing that a noncitizen have notice of the removal hearing
before being ordered removed in absentia).
    Furthermore, because no hearing is required to terminate parole, the
function of the section 239(a) requirements in facilitating the right to counsel
is also diminished. In Pereira, the Supreme Court gave considerable weight
to the importance of providing the time and place as required by section
239(a) in order to facilitate other rights—notably the statutory right to a
minimum of 10 days between service of the NTA and the initial hearing
which, in turn, provides noncitizens an opportunity to secure the assistance
of counsel. See Pereira, 138 S. Ct. at 2114–15 (recognizing the requirements
of section 239(a) facilitate rights granted by section 239(b)(1)). But because
parole decisions are neither made nor reviewed by Immigration Judges,
Torres, 976 F.3d at 931–32; Rodriguez, 715 F.3d at 1144; Matter of
Arrabally and Yerrabelly, 25 I&N Dec. at 777 n.5, and because they are
effective upon service, 8 C.F.R. § 212.5(e)(2)(i); Matter of Castillo-Padilla,
25 I&N Dec. at 261, section 239(a) does not facilitate a right to counsel in
this context.
    Instead of allowing noncitizens to prepare for a contested hearing, the
importance of an NTA as a notice of termination is in definitively
communicating the DHS’s intent with respect to parole status. Regulations
provide that parole “shall” be terminated, inter alia, “[w]hen . . . neither
humanitarian reasons nor public benefit warrants the continued presence of
the alien in the United States.” 8 C.F.R. § 212.5(e)(2)(i); see also Hassan v.
Chertoff, 593 F.3d 785, 789–90 (9th Cir. 2010). Unless otherwise specified,
a “charging document will constitute written notice of termination of parole.”
8 C.F.R. § 212.5(e)(2)(i). A charging document presumptively terminates
parole because an intent to remove a noncitizen necessarily reflects a
determination that the continued presence of that individual is no longer
warranted.
    Extending Pereira to termination of parole could also potentially lead to
difficulties in administration. See City of Portland v. United States, 969 F.3d
1020, 1038 (9th Cir. 2020) (“Administrability is important.”); see also Mayo
Found. for Med. Educ. & Rsch. v. United States, 562 U.S. 44, 58-59 (2011)
(holding that an agency’s rule based on administrability concerns “easily”
satisfies a step-two analysis under Chevron, U.S.A., Inc. v. Nat. Res. Def.
Council, Inc., 467 U.S. 837 (1984)). Ideally, the documentation of lawful
status is clear and unambiguous. Adopting a rule that the effectiveness of an
NTA in terminating parole turns on whether it contains information
concerning a subsequent, unrelated removal hearing—at which the
Immigration Judge would have no authority to review the termination of

                                      395
Cite as 28 I&N Dec. 388 (BIA 2021)                         Interim Decision #4028




parole itself—is likely to cause confusion for both parolees and immigration
officers. We are not mandated to extend Pereira to this context, and we
conclude it would be unwise to do so.
    Applying the standards outlined above, we affirm the Immigration
Judge’s determination that the respondent is removable from the United
States. For the reasons previously discussed, we reject the respondent’s
argument that, because the NTA was insufficient to trigger the stop-time rule
under Pereira, it could not terminate her prior grant of parole. The
Immigration Judge correctly determined that, once served with an NTA, the
respondent’s parole status was terminated and her status reverted to her
prior status. See 8 C.F.R. § 212.5(e)(2)(i); Matter of Castillo-Padilla, 25
I&N Dec. at 261. The Immigration Judge found that the evidence,
including information contained on the Form I-213, Record of
Deportable/Inadmissible Alien, and the respondent’s own statements on her
relief applications, shows that she last entered the United States in 2004
without being admitted or paroled. See Matter of Gomez-Gomez, 23 I&N
Dec. 522, 524 (BIA 2002) (holding that in the absence of evidence of
inaccuracy, coercion, or duress, a Form I-213 “is inherently trustworthy and
admissible as evidence to prove alienage or deportability”). Although the
respondent later testified that her last entry was in 2002 while under parole
status, the Immigration Judge found this testimony lacked credibility.
    We review the Immigration Judge’s credibility determination for clear
error and are not persuaded by the respondent’s argument that the
Immigration Judge erred in finding her testimony not credible. See 8 C.F.R.
§ 1003.1(d)(3)(i). The Immigration Judge properly considered the totality of
the circumstances and reasonably relied on the discrepancies between the
respondent’s testimony and the documentary evidence regarding her date of
last entry into the United States. See section 240(c)(4)(C) of the Act. The
Immigration Judge also noted the respondent’s untruthfulness to the DHS,
particularly with regard to her prior two removals under a different name and
Alien Registration Number. Likewise, the Immigration Judge properly
considered the respondent’s explanations, but did not find them persuasive.
We discern no clear error in the Immigration Judge’s adverse credibility
finding. See Matter of D-A-C-, 27 I&N Dec. 575, 579 (BIA 2019) (“An
Immigration Judge ‘is not required to accept a respondent’s assertions, even
if plausible, where there are other permissible views of the evidence based
on the record.’” (citation omitted)). As such, upon termination of her parole,
the respondent’s status reverted to that of a noncitizen present without being
admitted or paroled.
    Additionally, we are not persuaded by the respondent’s argument that she
was issued a visa sometime after her criminal conviction, which constituted
an admission to the United States. The respondent has not produced evidence
to show that she was, in fact, issued a visa and counsel’s assertions are
insufficient to establish the legality of the respondent’s last entry. See Matter
of Ramirez-Sanchez, 17 I&N Dec. 503, 506 (BIA 1980) (explaining that the

                                      396
Cite as 28 I&N Dec. 388 (BIA 2021)                                 Interim Decision #4028




assertions of counsel are not evidence). 5 Accordingly, we affirm the
Immigration Judge’s determination sustaining the charge of removability
under section 212(a)(6)(A)(i) of the Act.

                             C. Applications for Relief

    We affirm the Immigration Judge’s determinations that the respondent is
statutorily ineligible for cancellation of removal and voluntary departure
based on her aggravated felony conviction. Contrary to the respondent’s
argument, the Immigration Judge properly concluded that the respondent’s
criminal conviction for unlawful transportation of noncitizens into the United
States in violation of section 274(a)(1)(A)(ii) of the Act is an aggravated
felony. The Ninth Circuit has held that the respondent’s offense is
categorically a conviction for an aggravated felony under section
101(a)(43)(N) of the Act. See United States v. Galindo-Gallegos, 244 F.3d
728, 734 (9th Cir. 2001), amended by 255 F.3d 1154 (9th Cir. 2001); see also
Matter of Ruiz-Romero, 22 I&N Dec. 486, 492 (BIA 1999). Therefore, the
Immigration Judge properly concluded that the respondent’s offense is an
aggravated felony that renders her statutorily ineligible for cancellation of
removal and voluntary departure.               See sections 237(a)(2)(A)(iii),
240A(b)(1)(C), 240B(b)(1)(C) of the Act.
    We also affirm the Immigration Judge’s denial of the respondent’s
application for adjustment of status. For the reasons discussed above,
the respondent did not establish that she is eligible for adjustment of status
under section 245(a) of the Act because she was not “inspected and admitted
or paroled into the United States” and is not “admissible to the United
States.” 6
    Because the respondent was not eligible for adjustment of status before
the Immigration Judge, she also did not establish good cause for a
continuance of these removal proceedings. See 8 C.F.R. § 1003.29; see also
Matter of L-A-B-R-, 27 I&N Dec. 405, 412 (A.G. 2018) (explaining that the
“likelihood that the collateral relief will be granted and will materially affect
the outcome of the removal proceedings” is the primary consideration when
determining whether to grant a continuance); Matter of Villarreal-Zuniga,
23 I&N Dec. 886, 891 (BIA 2006) (“[A] decision denying [a] motion for

5
    Even if the NTA did not terminate the respondent’s parole status, the respondent would
still have reverted back to her previous unlawful status upon expiration of her parole in
April 2010. See 8 C.F.R. 212.5(e)(1) (providing that parole automatically terminates upon
expiration of the authorized period and no written notice is required).
6
    Even if the respondent had established that she was admitted or paroled, she would still
be inadmissible under sections 212(a)(9)(A)(i) and (C)(i)(II) of the Act because she
unlawfully reentered the United States following her two prior removals. See Matter of
Torres-Garcia, 23 I&N Dec. 866, 871–73 (BIA 2006) (noting that an individual who
reenters or attempts to reenter the United States after removal is permanently inadmissible
absent a grant of permission to reapply for admission).

                                           397
Cite as 28 I&N Dec. 388 (BIA 2021)                      Interim Decision #4028




continuance will not be reversed unless the [noncitizen] establishes that the
denial caused him actual prejudice and harm and materially affected the
outcome of his case.” (second alteration in original) (citation omitted)).
Accordingly, the respondent’s appeal is dismissed.
   ORDER: The appeal is dismissed.




                                     398